Case 2:19-cv-00940-JDC-KK Document 33 Filed 11/13/20 Page 1 of 11 PageID #: 318




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                  LAKE CHARLES DIVISION


 MARCUS SELDERS                                                CASE NO. 2:19-CV-00940

 VERSUS                                                        JUDGE JAMES D. CAIN, JR.

 MCDERMOTT INC, et al                                          MAGISTRATE JUDGE KAY

                                      MEMORANDUM RULING

           Before the Court is “Second Defendant’s Rule 12(b)(6) Motion for Partial

 Dismissal” (Doc. 31) wherein Defendant McDermott, Inc. (“McDermott”) and Shaw

 Services, LLC (“Shaw”) 1 to dismiss Plaintiff’s Title VII disparate impact, constructive

 discharge and hostile work environment claims. As of this date, Plaintiff, Marcus Selders

 who is represented by counsel, has not filed an opposition to this motion and the time for

 doing so has now lapsed.

                                      FACTUAL ALLEGATIONS

           Plaintiff alleges that Shaw hired him by phone in November 2018, to work as a

 general foreman in the electrical division at an Entergy site in Westlake, Louisiana. 2

 Plaintiff alleges he worked for Shaw for less than a month; he resigned on December 6,

 2018. 3




 1
   In his Original Complaint, Plaintiff named McDermott, Inc. as the Defendant. In an Amended Complaint, Plaintiff
 added as a Defendant Shaw Construction Services, LLC, a legal entity Defendants assert is not affiliated with
 Plaintiff’s employer, and named his actual employer, Shaw Services, LLC. For purposes of this motion, the Court
 considers Shaw Construction Services, LLC and Shaw Services, LLC as “Shaw.”
 2
   Original Complaint, Doc. 1, ¶ ¶ 2 and 4.
 I
   Id. ¶ ¶ 6 and 11.
Case 2:19-cv-00940-JDC-KK Document 33 Filed 11/13/20 Page 2 of 11 PageID #: 319




         Plaintiff alleges that during his telephone interview with Shaw, he was told by an

 unnamed person that “he would be allowed to bring in some workers of his choice as

 crew.” 4 He further alleges that during the telephone interview, race was not discussed and

 “no separate racial policies were recited by the interviewer.” 5 Plaintiff claims that once he

 arrived on the job site, his supervisor’s attitude and demeanor changed toward him when

 the supervisor saw that he was black. 6 Plaintiff alleges that his supervisor would not allow

 him to bring in any persons for his crew even though other foremen who were not black

 were allowed to do so. 7

         Plaintiff alleges that on December 6, 2018, he was demoted due to poor work

 performance; Plaintiff complains that he was understaffed by 57 employees. 8 Plaintiff

 alleges that he was humiliated and “rather than accept a demotion, he resigned. 9 Plaintiff

 complains that Defendant’s “[f]ailing to honor commitments of the job offered assigning

 insufficient manpower to perform required duties because of his race, created a hostile

 work environment, is discriminatory, and is in violation of Title VII.” 10

                                     PROCEDURAL HISTORY

         Plaintiff filed his Original Complaint against McDermott, Inc. asserting claims of

 Title VII disparate treatment discrimination, disparate impact discrimination and




 4
   Id. ¶ 5.
 5
   Amended and Supplemental Complaint for Damages with Demand for Jury Trial, Doc. 17, ¶ 5A.
 6
   Id. ¶ 6A.
 7
   Original Complaint, Doc. 1, ¶ 8.
 8
   Id. ¶ ¶ 10 and 11.
 9
   Id. ¶ 12.
 10
    Amended and Supplemental Complaint for Damages with Demand for Jury Trial, Doc. 17, ¶ ¶ 21.

                                                Page 2 of 11
Case 2:19-cv-00940-JDC-KK Document 33 Filed 11/13/20 Page 3 of 11 PageID #: 320




 constructive discharge. 11 Plaintiff incorrectly identified McDermott as his employer; from

 November 16, 2018, until December 6, 2018, Plaintiff worked for Shaw Services LLC. 12

         Defendants responded to Plaintiff’s Complaint with a Rule 12(b)(6)Motion for

 Partial Dismissal Title VII claims of disparate impact discrimination and constructive

 discharge and further asserted the Plaintiff named the wrong defendant. 13 Defendant also

 filed a Supplemental Memorandum in Support of the Motion for Partial Dismissal wherein

 Defendants asserted that Plaintiff failed to exhaust his disparate impact claim at the agency

 level. 14 After briefing by the parties, the Court issued an Order pretermitting any ruling on

 the motion and allowed Plaintiff to plead the proper Defendant and cure the deficiencies

 raised in the motion for partial dismissal. The Court further ordered that after Plaintiff

 amended his complaint, “Defendant may re-urge the motion for partial dismissal if so

 warranted.” 15

         Subsequently, Plaintiff filed an Amended and Supplemental Complaint for

 Damages with Demand for Jury Trial” (“Amended Complaint”). 16 In his Amended

 Complaint, Plaintiff named Shaw Services, LLC and Shaw Construction Services, LLC,

 but also named McDermott, Inc. Plaintiff also refers to a hostile work environment claim.

 Defendants Shaw and McDermott (collectively referred to as “Defendants”) move to




 11
    Doc. 1.
 12
    Defendant’s Memorandum in Support of Motion to Dismiss, Doc. 31-1, p. 1; Answer to Complaint for Damages
 and Amended Complaint for Damages, ¶ 3B., Doc. 21.
 13
    Doc. 9.
 14
    Doc. 13.
 15
    Doc. 16.
 16
    Doc. 17.

                                                Page 3 of 11
Case 2:19-cv-00940-JDC-KK Document 33 Filed 11/13/20 Page 4 of 11 PageID #: 321




 dismiss with prejudice Plaintiff’s Title VII disparate impact, constructive discharge, and

 hostile work environment claims.

                                RULE 12(b)(6) STANDARD

        Federal Rule of Civil Procedure 12(b)(6) allows dismissal of a complaint when it

 fails to state a claim upon which relief can be granted. The test for determining the

 sufficiency of a complaint under Rule 12(b)(6) is that “a complaint should not be dismissed

 for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set

 of facts in support of his claim which would entitle him to relief.” Hitt v. City of Pasadena,

 561 F.2d 606, 608 (5th Cir. 1977) (per curium) citing Conley v. Gibson, 355 U.S. 41, 45-

 46, 78 S.Ct. 99, (1957).

        Subsumed within the rigorous standard of the Conley test is the requirement that the

 plaintiff’s complaint be stated with enough clarity to enable a court or an opposing party

 to determine whether a claim is sufficiently alleged. Elliot v. Foufas, 867 F.2d 877, 880

 (5th Cir. 1989). The plaintiff’s complaint is to be construed in a light most favorable to

 plaintiff, and the allegations contained therein are to be taken as true. Oppenheimer v.

 Prudential Securities, Inc., 94 F.3d 189, 194 (5th Cir. 1996). In other words, a motion to

 dismiss an action for failure to state a claim “admits the facts alleged in the complaint, but

 challenges plaintiff’s rights to relief based upon those facts.” Tel-Phonic Servs., Inc. v. TBS

 Int’l, Inc., 975 F.2d 1134, 1137 (5th Cir. 1992).

        “In order to avoid dismissal for failure to state a claim, a plaintiff must plead specific

 facts, not mere conclusory allegations . . .” Guidry v. Bank of LaPlace, 954 F.2d 278, 281

 (5th Cir. 1992). “Legal conclusions masquerading as factual conclusions will not suffice

                                          Page 4 of 11
Case 2:19-cv-00940-JDC-KK Document 33 Filed 11/13/20 Page 5 of 11 PageID #: 322




 to prevent a motion to dismiss.” Blackburn v. City of Marshall, 42 F.3d 925, 931 (5th Cir.

 1995). “[T]he complaint must contain either direct allegations on every material point

 necessary to sustain a recovery . . . or contain allegations from which an inference fairly

 may be drawn that evidence on these material points will be introduced at trial.” Campbell

 v. City of San Antonio, 43 F.3d 973, 975 (5th Cir. 1995).

        Under Rule 8 of the Federal Rules of Civil Procedure, the pleading standard does

 not require a complaint to contain “detailed factual allegations,” but it “demands more than

 an unadorned, the defendant-unlawfully-harmed-me accusation.” Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955 (2007). A complaint that offers “labels and

 conclusions” or “a formulaic recitation of the elements of a cause of action will not do.”

 Id. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

 enhancement.” Id., at 557, 127 S.Ct. 1955.

        To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to “state a claim to relief that is plausible on its face.” Id., at 570, 127

 S.Ct. 1955.

                                      LAW AND ANALYSIS

        Defendants move to dismiss Plaintiff’s claims of disparate impact, constructive

 discharge and hostile work environment. As noted previously, Plaintiff has not objected

 to Defendants’ motion to dismiss.




                                         Page 5 of 11
Case 2:19-cv-00940-JDC-KK Document 33 Filed 11/13/20 Page 6 of 11 PageID #: 323




 Disparate Impact

        Defendants maintain that Plaintiff’s claims of disparate impact must be dismissed

 because he failed to exhaust his administrative remedies as to this claim and he failed to

 plead a neutral policy with a disparate impact.

        The filing of a Charge of Discrimination with the EEOC or equivalent state agency

 is a condition precedent to filing a civil action under Title VII. Sanchez v. Standard Brands,

 Inc., 431 F.2d 455 (5th Cir. 1970); Mills v. City of Shreveport, 2019 WL 4463322, *5

 (W.D. La. 2019). In order for a plaintiff to proceed with a federal court action on Title VII

 claims, the plaintiff must sufficiently identify those claims in the Charge before proceeding

 to federal court. See Hague v. Univ. of Texas Health Sci. Ctr. at San Antonio, 560 Fed.

 Appx. 328, 331 (5th Cir. 2014) (failure to specify discrimination claims in charge of

 discrimination rendered plaintiff’s discrimination claims in civil action outside the scope

 of her EEOC Charge) (citing Fellows v. Universal Rests. Inc., 701 F.2d 447, 451 (5th Cir.

 1983)). “[A] primary purpose of Title VII is to trigger the investigatory and conciliatory

 procedures of the EEOC, in an attempt to achieve non-judicial resolution of employment

 discrimination claims.” Pacheco v. Mineta, 448 F.3d 783 (5th Cir. 2006). The Fifth Circuit

 made clear that “[c]ourts should not condone lawsuits that exceed the scope of EEOC

 exhaustion, because doing so would thwart the administrative process and peremptorily

 substitute litigation for conciliation.” McClain v. Lufkin Industries, Inc., 519 F.3d 264, 273

 (5th Cir. 2008).

        At the agency level, Courts assess whether facts alleged in the administrative charge

 might reasonably trigger a disparate impact investigation by the agency. The cornerstone

                                         Page 6 of 11
Case 2:19-cv-00940-JDC-KK Document 33 Filed 11/13/20 Page 7 of 11 PageID #: 324




 of a disparate impact claim requires the charge to allege a facially neutral employment

 policy with a discriminatory effect. Pacheco, 448 F.3d at 792. The question is whether a

 disparate impact investigation might reasonably be expected to grow out of the facts

 alleged.

            Plaintiff alleged the following in his EEOC Intake Questionnaire:

            I was hired as a general foreman to work at the Entergy power station for
            McDermott international. The superintendent that requested me had no
            knowledge of my race until I came to the site, but after he seen this his whole
            demeanor changed towards me. I was only given one employee the first
            week to perform he duties that I needed to be performed, and this first week
            also includes me training in a class for two days. The second week, I was
            given 2-3 people all which were employees that no one else wanted. My
            people that I requested to come to the site were never called, but yet they
            brought in more people through the hiring office to go to other crews. During
            the second week of employment, I was told that I was being demoted because
            I was not performing my role as a general foreman. My concern is how can
            I be an effective general foreman when I am not given the tools that I need
            to succeed. I had no experienced hands or no foreman to help me.

            I [sic] completely treated unfairly, and I was demoralized. I was set up for
            failure from the moment I came on site. 17

            Plaintiff allege the following in his EEOC Charge of Discrimination:

            I was rehired in November 16, 2018 as a General Foreman at new [facility].
            Upon hire, the Electrical Superintendent, Mr. Work (White Male), refused
            to allow me the ability to bring in my own crew. On December 6, 2018, I
            was demoted to Electrical Foreman. That same day, I resigned.

            I was told by Mr. Work that my performance was not cutting it.

            I believe I was demoted and forced to quit due to my race, Black, in
            violation of Title VII of the Civil Rights Act of 1964, as amended. 18




 17
      Defendants’ exhibit A. EEOC Intake Questionnaire, Doc. 31-2, pp. 5-7.
 18
      Id. EEOC Charge, p. 16.

                                                    Page 7 of 11
Case 2:19-cv-00940-JDC-KK Document 33 Filed 11/13/20 Page 8 of 11 PageID #: 325




          Defendants argue that Plaintiff failed to reference a facially neutral policy that has

 a disproportionately adverse effect on Plaintiff and other similarly situated individuals. In

 other words, Plaintiff failed to describe or allege a disparate impact claim and therefore he

 did not contemplate a disparate impact claim. The Court agrees and finds that as to

 Plaintiff’s disparate impact claim, he has failed to exhaust his administrative remedies.

          Next, Defendants maintain that similarly, Plaintiff has failed to allege a neutral

 policy in his Complaint. Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et

 seq. prohibits the intentional employment discrimination resulting from “disparate

 treatment’ on the basis of race, color, religion, sex, or national origin, as well as “disparate

 impact” discrimination that results when, as in some cases, an employer’s facially neutral

 practices become “discriminatory in operation.” Ricci v. DeStefano, 557 U.S. 557, 577,

 (2009) (citing Griggs v. Duke Power Co., 401 U.S. 424, 431 (1971). The plaintiff must

 show (1) a facially neutral policy; (2) that, in fact, has a disproportionately adverse effect

 on a protected class. Hebert v. Monsanto, 682 F.2d 1111, 1116 (5th Cir. 1982). There must

 be a causal connection between the defendant’s policy and a disparate impact. McClain v

 Lufkin Indus., Inc., 519 F.3d 264, 275 (5th Cir. 2008).

          Defendants argue that Plaintiff does not allege the existence of a facially neutral

 employment policy that resulted in a disparate effect. The Court agrees. The facts alleged

 in Plaintiffs’ Complaint do not allege a facially neutral policy. The Court finds that

 Plaintiff has failed to exhaust his administrative remedies as to a disparate impact claim

 and even if he had met that requirement, his Complaint fails to allege a disparate impact

 claim.

                                           Page 8 of 11
Case 2:19-cv-00940-JDC-KK Document 33 Filed 11/13/20 Page 9 of 11 PageID #: 326




 Constructive Discharge

           Defendants move to dismiss Plaintiff’s constructive discharge claim for failure to

 adequately plead facts to support the claim. Plaintiff alleges that he resigned from his

 employment because he was embarrassed about being demoted, and therefore he chose to

 resign.

           To prevail on a claim of constructive discharge, Plaintiff must establish that the

 “employer made the employee’s working conditions so intolerable that a reasonable

 employee would feel compelled to resign.” Culbert v. Cleco Corp., 926 F.Supp.2d 886,

 898 (W.D. La. 2013) aff’d, 538 Fed. Appx. 504 (5th Cir. 2013) (quoting Faruki v. Parsons,

 S.I.P. Inc., 123 F.3d 315, 319 (5th Cir 1997)).

           Defendants argue that Plaintiff has failed to allege facts to reasonably support that

 Shaw made or allowed Plaintiff’s working conditions to become so intolerable for the

 twenty-one days of his employment that he had no other choice but to resign. The Court

 agrees that Plaintiff has not alleged sufficient facts to support a claim for constructive

 discharge. Plaintiff failed to give his employer a reasonable opportunity to address his

 concerns, thus the Court finds that his resignation does not rise to the level a legally

 cognizable claim for constructive discharge.

 Hostile Work Environment

           Defendants move to dismiss Plaintiff’s hostile work environment claim for failure

 to state a claim. In his Complaint, as amended, Plaintiff allege that Defendants’ “[f]ailure




                                            Page 9 of 11
Case 2:19-cv-00940-JDC-KK Document 33 Filed 11/13/20 Page 10 of 11 PageID #: 327




 to honor commitments of the job offered and assigning insufficient manpower to perform

 required duties because of his race, created a hostile work environment.” 19

            To establish a prima facie case of a racially hostile work environment, a plaintiff

 must prove (1) he belongs to a protected group; (2) he was subjected to unwelcome

 harassment; (3) the harassment was based on race; (4) the harassment affected a term,

 condition, or privilege of employment; and (5) the employer knew or should have known

 of the harassment and failed to take prompt remedial action. Ramsey v. Henderson, 286

 F.3d 264, 268 (5th Cir. 2002). For harassment to affect a term, condition, or privilege of

 employment, it must be “sufficiently severe or pervasive to alter the conditions of the

 victim’s employment and create an abusive working environment. Harris v. Forklift Sys.,

 Inc., 510 U.S. 17, 21, 114 S.Ct. 367 (1993). Failure to allege facts in the Complaint that

 demonstrate a severe or pervasive work environment sufficient enough to alter the

 conditions of the victim’s employment is fatal to a plaintiff’s claim. Perez v. Brennan, 766

 Fed. Apps. 61, 64-65 (5th Cir. 2019); Whitlock v. Lazer Spot, Inc., 657 Fed. Appx. 284,

 287 (5th Cir. 2016); Stone v. Louisiana Dept. of Revenue, 590 Fed. Appx. 332, 340-41 (5th

 Cir. 2014).

            Defendants assert that Plaintiff’s subjective belief of discrimination that his

 supervisor’s attitude and demeanor changed on his first day of work when the supervisor

 realized that Plaintiff was black is not a basis for judicial relief. Plaintiff contends that the

 inexperienced crew selected by his employer led to his poor performance, demotion and



 19
      Amended and Supplemental Complaint for Damages with Demand for Jury Trial, Doc. 17, ¶ 21(4).

                                                  Page 10 of 11
Case 2:19-cv-00940-JDC-KK Document 33 Filed 11/13/20 Page 11 of 11 PageID #: 328




 resignation. 20 Defendants remark that Plaintiff did not complain to Defendant until after he

 resigned. 21

            The Court finds that Plaintiff’s complaints are not egregious enough to rise to the

 level of a hostile work environment, nor are they severe or pervasive to alter the conditions

 of his employment and create an abusive working environment. Plaintiff was employed

 by Shaw for less than a month and failed to communicate to his employer his complaints.

 Accordingly, Plaintiff’s claim of a hostile work environment will be dismissed.

                                          CONCLUSION

            For the reasons set forth above, Defendants’ Motion to Dismiss Plaintiff’s claims

 for disparate impact discrimination, constructive discharge, and hostile work environment

 will be dismissed with prejudice at Plaintiff’s costs.

            THUS DONE AND SIGNED in Chambers on this 13th day of November, 2020.



                               _____________________________________
                                        JAMES D. CAIN, JR.
                                 UNITED STATES DISTRICT JUDGE




 20
      Doc. 17, ¶ ¶ 11A and 12A.
 21
      Original Complaint, Doc. 1, ¶ 13.

                                            Page 11 of 11
